                Case 5:21-cv-04166 Document 1 Filed 06/02/21 Page 1 of 38




     Alex R. Straus (SBN: 321366)
1
     MILBERG GOLEMAN BYRSON
2    PHILLIPS GROSSMAN, PLLC
     16748 McCormick Street
3    Encino, CA 91436-1020
4    Telephone: (917) 471-1894
     Facsimile: (310) 496-3176
5    Email: astraus@milberg.com
6    [ADDITIONAL COUNSEL LISTED ON SIGNATURE PAGE]
7    Counsel for Plaintiff
8
9                        UNITED STATES DISTRICT COURT
10                      NORTHERN DISTRICT OF CALIFORNIA
                               SAN JOSE DIVISION
11
      VIJAY GUPTA                          )
12                                           Case No. ________
                                           )
13                       Plaintiff,        )
                                             COMPLAINT
                                           )
14    v.
                                           )
                                             JURY TRIAL DEMANDED
15                                         )
      INTERNATIONAL BUSINESS               )  1. Violation of the California
16    MACHINES CORPORATION,                )      Unfair Competition Law,
17                                         )      California Business & Professions
                                           )      Code § 17200, et seq.
18                       Defendant.        )  2. Violation of California Labor Code
                                           )      § 2751
19
                                           )  3. Fraudulent Concealment
20                                         )  4. Fraudulent Misrepresentation
                                           )  5. Negligent Misrepresentation
21                                         )  6. Quantum Meruit
22                                            7. Unjust Enrichment
                                              8. Punitive Damages
23
24         Plaintiff Vijay Gupta, complaining of the acts of Defendant International
25
     Business Machines Corporation (“IBM”), alleges and states the following:
26
27
28                                      COMPLAINT
                                        Page 1 of 38
                Case 5:21-cv-04166 Document 1 Filed 06/02/21 Page 2 of 38




1                                     INTRODUCTION
2          1.     For years, IBM has perpetrated an institutional bait-and-switch with
3
     how it pays commissions to sales representatives. Throughout IBM’s messaging to
4
     them, from how it directs managers to explain commissions to how it uses
5
6    presentations to highlight the program features, IBM consistently and repeatedly

7    represents that commissions are uncapped. Indeed, IBM’s Rule 30(B)(6) witness
8
     admitted under oath in depositions in similar lawsuits that IBM has “an obligation”
9
     not to cap sales representatives’ commissions payments and that it’s reasonable for
10
11   sales representatives to rely on that.

12
           2.     IBM tells sales representatives that [“they”] can make a million
13
     dollars!” and that their income is limited only by how much they are able to sell. But
14
15   that’s not the truth. The truth is that IBM frequently does cap commissions. And

16   IBM intentionally misleads sales representatives about the program because it
17
     knows that an “uncapped commissions” program is highly motivating to sales
18
     representatives and incentivizes them to pursue big deals. On the contrary, capping
19
20   commissions de-motivates sales representatives because when they reach the cap

21   they can’t make any more commissions no matter how big the deal is. And, since a
22
     big deal is often extraordinarily difficult to close, requiring long hours and repeated
23
     out-of-town travel, IBM knows that being honest about its capped commissions
24
25   program would significantly limit the number of those big deals.

26
27
28                                         COMPLAINT
                                           Page 2 of 38
                Case 5:21-cv-04166 Document 1 Filed 06/02/21 Page 3 of 38




           3.     For years, IBM has known that sales representatives, and even
1
2    managers, believe IBM when it says commissions are uncapped. In fact, the IBM
3    department that handles capping frequently gets calls from sales representatives
4
     and managers that are upset about getting capped after being told that IBM does
5
     not cap commissions. Yet, IBM does nothing to attempt to eliminate the problem by
6
7    explaining its real practice.
8          4.     The reason IBM doesn’t attempt to explain that it caps commissions is
9
     simple: profit. As it stands, IBM is able to have its cake and eat it too because it can
10
11   successfully motivate its sales team to pursue the big deal for IBM, but never have

12   to pay a fair commission for the extraordinary effort the sales representative
13
     expended to close it.
14
           5.     Plaintiff   Vijay   Gupta    is   another   victim   of   IBM’s    blatant
15
16   misrepresentations and doubletalk about uncapped commissions. In June 2019,

17   Plaintiff closed a deal for the sale of IBM products and services to HCL Technologies
18
     (HCL). IBM went through its standard review process to confirm the accuracy of the
19
     sale amount(s), territories, and quotas, then paid Plaintiff the full amount of
20
21   commissions calculated by his commissions formulas. Then, over two months later,

22   IBM claimed that they should not have been paid any commissions for the HCL
23
     deal. IBM further claimed that a hidden provision in IBM’s quota setting guidelines
24
     (which are not accessible to sales representatives like Plaintiff) stated that, for
25
26   reasons known only to IBM, zero commissions would be paid in certain instances

27
28                                         COMPLAINT
                                           Page 3 of 38
                 Case 5:21-cv-04166 Document 1 Filed 06/02/21 Page 4 of 38




     when a deal was over $10,000,000. Mr. Gupta was never told before the deal was
1
2    closed that IBM didn’t intend to pay him sales commissions; to the contrary, IBM
3    told him in writing and orally that he would be paid uncapped commissions on all
4
     deals based simply on the amount of sales closed by Mr. Gupta, as he had been paid
5
     on similar deals for years. And then, of course, he was actually paid in the normal
6
7    course of business.
8          6.     Months later, IBM decided that it should not have paid Mr. Gupta
9
     anything for the HCL deal. IBM began a process of withholding other duly earned
10
11   commissions to offset what IBM decided after-the-fact that it didn’t want to pay Mr.

12   Gupta. What IBM has done here violates California law.
13
           7.     In sum, despite promising Mr. Gupta that his commissions were
14
     uncapped, IBM capped his commissions by paying him nothing for the HCL deal.
15
16   He has filed this action to recover the damages he has incurred from IBM’s wrongful

17   capping of his sales commissions and to stop IBM’s deceptive and unlawful practice.
18
                                         PARTIES
19
           8.     Mr. Gupta is a citizen of Santa Clara, California, residing in Santa
20
21   Clara County.

22
           9.     IBM was incorporated, and is existing, under the laws of the State of
23
     New York.    IBM’s principal place of business is in the State of New York.
24
25
26
27
28                                       COMPLAINT
                                         Page 4 of 38
                 Case 5:21-cv-04166 Document 1 Filed 06/02/21 Page 5 of 38




1                             JURISDICTION AND VENUE
2          10.    Subject matter jurisdiction over this matter is conferred upon and
3
     vested in this Court under 28 U.S.C. § 1332.
4
5          11.    This Court has personal jurisdiction over IBM.

6          12.    Venue is proper in this Court.
7
           13.    This action has been brought within all applicable statute of
8
     limitations and/or repose.
9
10                          INTRADISTRICT ASSIGNMENT

11
           14.    Pursuant to Civil Local Rule 3-2(c-d), a substantial part of the events
12
     giving rise to the claims herein arose in Santa Clara County, California and this
13
     action should be assigned to the San Jose Division.
14
                                  FACTUAL ALLEGATIONS
15
16         15.    Mr. Gupta joined IBM July 2006 as technical specialist and started

17   software sales representative in July 2018. Throughout his time at IBM, Mr. Gupta

18   has been very successful and respected in his position.

19               IBM Promised Mr. Gupta His Commissions Were Uncapped.

20         16.    Mr. Gupta’s compensation as an IBM sales representative consisted of
21   a base salary paired with uncapped commissions. Mr. Gupta’s commissions
22   consisted of a tiered, uncapped commission based on Mr. Gupta’s attainment as a
23   percentage of his quota achieved.
24         17.    During his time at IBM, Mr. Gupta and other sales representatives
25   regularly received PowerPoint presentations describing the terms of the commission
26   plans being offered to them. These PowerPoints consisted of over 200 pages worth
27
28                                       COMPLAINT
                                         Page 5 of 38
                 Case 5:21-cv-04166 Document 1 Filed 06/02/21 Page 6 of 38




1    of slides and are collectively referred to as the “Educational Materials.” Each year,
2    the Educational Materials explained that sales commissions were uncapped.
3    Nowhere in the Educational Materials is there anything stating or even suggesting
4    that sales commissions may be capped in some instances or that IBM reserves the
5    right to cancel or modify whether and to what extent commissions may be capped.
6    The Educational Materials are unequivocal and state repeatedly that commissions
7
     are uncapped. The Educational Materials were also available for Mr. Gupta, and
8
     other salespeople, to download during the entirety of the sales period (January-June
9
     of 2019) and afterwards.
10
           18.    Mr. Gupta’s commission plan for the first half of 2019 ran from
11
     January 1, 2019 through June 30, 2019.
12
           19.    During that same time period in 2019, Mr. Gupta received and
13
     reviewed a presentation (the “PowerPoint”), which constituted a portion of the
14
     Educational Materials for the first half of 2019. IBM also made the PowerPoint
15
     available for Mr. Gupta, and other sales representatives, to download during the
16
     entirety of the sales period (January-June 2019) and afterwards, as a resource that
17
     they could continually refer back to if they had any questions about their
18
19   commissions. This PowerPoint constitutes a continuing representation by IBM to

20   sales representatives, including Mr. Gupta, about how they should understand the

21   terms of their commissions compensation.

22         20.    IBM made a substantially similar version of this PowerPoint available

23   to Mr. Gupta each six months for the purpose of highlighting and explaining the

24   important terms of his compensation.
25         21.    In 2018, Mr. Gupta received the PowerPoint entitled “Your 2018
26   Incentive Plan Individual Quota Plan for Sellers” and it stated that the presentation
27
28                                        COMPLAINT
                                          Page 6 of 38
                 Case 5:21-cv-04166 Document 1 Filed 06/02/21 Page 7 of 38




1    was the “primary 2018 education for IBM sales employees and managers.” It further
2    stated that “[i]t covers the information you will need to understand your 2018 plan.”
3          22.    On slide 6 was the following quote, which pertains to Mr. Gupta’s plan
4    type, the Individual Quota Plan:
5                 Managers are required to assign a territory and quota for
                  each seller on an individual quota plan. Seller earnings for
6                 these plans are paid based upon achievement results
7                 rather than on an assessment of employee contribution.

8          23.    In every sales period prior to this one, the substantially similar
9
     versions of this presentation included the phrases “earnings opportunities remain
10
     uncapped” and “payments uncapped.”
11
12         24.    However, starting in the first half of 2019, in response to lawsuits filed

13   by the undersigned counsel, IBM removed the phrases “earnings opportunities
14
     remain uncapped” and “payments uncapped” from this PowerPoint.
15
           25.    Regardless, IBM’s policy remains that sales commissions are uncapped
16
17   and IBM has testified under oath that sales commissions remained uncapped.

18         26.    IBM instructs its managers to tell sales employees during the sales
19
     kickoff calls at the beginning of each sales period, and the managers actually do tell
20
     them, that commissions are uncapped.
21
22         27.    In mid-January 2019, Karla Johnson in IBM’s Global Sales Incentives

23   department led a conference call designed to explain the commissions plan for the
24
     1H 2019 sales period and answer any questions.
25
26
27
28                                        COMPLAINT
                                          Page 7 of 38
                  Case 5:21-cv-04166 Document 1 Filed 06/02/21 Page 8 of 38




           28.      On that call, Johnson went through a PowerPoint representation and
1
2    represented the following:
3                a. Payment on IQPs is straightforward: employees on these plans are
4
                    paid a percentage of their sales with accelerators for over achievement;
5
                 b. There were no significant changes in 1H 2019 with how commissions
6
7                   will be paid on IQPs and it was “business as usual”;
8                c. Measurements     for   commissions     must   be   “ledger-based    and
9
                    automated,” meaning that IQP commissions were based on actual sales
10
11                  in the defined territory assigned to sales employees and managers; and

12               d. The IQP is “line of sight,” which simply means that when the seller
13
                    sells “x” they earn “y”. Said another way, commissions are
14
                    automatically calculated as a percentage of the sale amount for a deal.
15
16         29.      Johnson’s department is in charge of commissions plans at IBM and

17   she had authority to make these representations.
18
           30.      Johnson’s representations were also IBM’s representations because
19
     her representations were consistent with IBM’s policy regarding how commissions
20
21   are paid.

22         31.      The PowerPoint presentation she used also binds IBM because it
23
     represents an official statement from IBM about how commissions will be paid.
24
           32.      Maria Lipner, IBM’s Vice President of Global Sales Incentives (Karla
25
26   Johnson’s boss) recently confirmed in a deposition in another lawsuit (Beard v.

27
28                                          COMPLAINT
                                            Page 8 of 38
                 Case 5:21-cv-04166 Document 1 Filed 06/02/21 Page 9 of 38




     International Business Machines Corporation, No. 3:18-cv-06783-WHA (“the Beard
1
2    Action”)) that commissions for IQPs were uncapped in 2019.
3          33.    Lipner testified as follows:
4
                  Q: Okay. Is it your understanding right now that commissions are
5                 uncapped at IBM?
                  A: That is correct.
6
7          (Exhibit A [Lipner depo, pp. 68-70]).
8          34.    Lipner’s deposition was taken in October of 2019.
9
           35.    Lipner confirmed this testimony and IBM’s uncapped policy when she
10
11   testified at trial in Kingston v. IBM in April 2021. In Kingston, the plaintiff (a sales

12   manager) was fired by IBM for not capping the commissions of a sales
13
     representative who closed a large deal. The jury found that by not capping the
14
     representative’s commissions, Kingston was protecting the employee’s wages and
15
16   his termination violated Washington’s law against retaliation in violation of public

17   policy, among other things. He was awarded $11,085,245 by the jury.
18
           36.     The facts of the Beard and Kingston action are, in relevant part when
19
     it comes to the promises and policy that IBM does not cap and that commissions are
20
21   paid based on sales, the same as the facts here. Lipner’s testimony that IBM’s

22   current practice and policy is not to cap commissions and to pay based on sales
23
     applies with equal force to Mr. Gupta. Upon information and belief, IBM’s policy
24
     and practice, as applicable to Plaintiff, was and is not to cap their commissions and
25
26   to pay based on sales.

27
28                                         COMPLAINT
                                           Page 9 of 38
                   Case 5:21-cv-04166 Document 1 Filed 06/02/21 Page 10 of 38




             37.     The representations that sales commissions are uncapped were often
1
2    repeated in sales meetings and by IBM managers, both formally and informally.
3            38.     Uncapped commissions has been a core component of compensation for
4
     sales employees like Mr. Gupta who are on Individual Quota Plans for many years.
5
             39.     Here, Mr. Gupta’s commissions were arbitrarily capped for the sole
6
7    purpose of limiting his earnings in the first half of 2019.
8
                      Mr. Gupta’s Commission Payments Were Capped.
9
             40.     In 2019 Mr. Gupta worked on behalf of IBM to close a large deal of IBM
10
11   services to HCL Technologies (“HCL”) that closed in June 2019.

12
             41.     IBM’s normal process for paying sales commissions is that
13
     commissions are automatically calculated and paid the month after deals are closed.
14
15           42.     IBM does not pay commissions based on the total revenue of a deal, but

16   instead on a subset of the revenue, referred to as a commissionable revenue.
17
             43.     Occasionally, on a large deal, IBM will review the commissions to
18
     identify any potential mistakes, which if made can make a big difference on a large
19
20   deal.

21           44.     Specifically, IBM reviews the territory and quota of anyone earning
22
     commissions on a large deal to identify any issues with the quota and territory or
23
     any other potential issues with commissions. If no issues are identified, then the
24
25   commissions should flow business as usual. These reviews can delay commission

26   payments by one month.
27
28                                          COMPLAINT
                                            Page 10 of 38
                   Case 5:21-cv-04166 Document 1 Filed 06/02/21 Page 11 of 38




             45.     Because of the size of the HCL deal, IBM conducted a review of the
1
2    deal.
3            46.     In August 2019, Plaintiff was paid the full amount of commissions as
4
     calculated by IBM’s commissions formulas, which were contained in the written
5
     commissions plans that applied to Plaintiff.
6
7            47.     Plaintiff had earned what he was paid in August 2019.
8            48.     Based on the amount of commissionable revenue from the HCL sale,
9
     Mr. Gupta earned $89,627.50 in commissions.
10
11           49.     Plaintiff’s manager, Nancy Cahey, has similarly filed suit regarding

12   IBM’s clawbacks of commissions payments for the HCL deal. See Cahey v.
13
     International Business Machines Corporation, No. 1:20,cv-00781-NYW (D. Colo.).
14
15                     IBM Clawed Back Plaintiff’s HCL Commissions

16           50.     On two different occasions IBM paid Mr. Gupta commissions that he

17   was owed for the HCL deal, only to take the money back shortly thereafter.
18
             51.     In October 2019, Mr. Gupta noticed in IBM’s internal system that IBM
19
20   had reversed his commissions related to the HCL deal. Mr. Gupta soon learned that

21   they had reversed that with respect to that he should not have been paid any
22
     commissions on the HCL deal and that it intended to claw back the full amount of
23
     commissions ($89,627.50) paid to him on that deal.
24
25           52.     IBM ultimately clawed back Mr. Gupta’s commissions.

26
27
28                                         COMPLAINT
                                           Page 11 of 38
                 Case 5:21-cv-04166 Document 1 Filed 06/02/21 Page 12 of 38




           53.     Then, in October 2020, IBM re-categorized some of the revenue that
1
2    had been part of the HCL deal, and Mr. Gupta was paid an additional commissions
3    payment of $51,648.08.
4
           54.     After he was paid, IBM reversed the $51,648.08 commissions payment,
5
     again capping Mr. Gupta’s commissions.
6
7                    Mr. Gupta Has Recently Learned That IBM
             Routinely Misrepresents That It Does Not Cap Commissions
8
           55.     Recently, Mr. Gupta has learned that IBM has a history of capping
9
10   commissions.

11
           56.     The sales field in which Mr. Gupta worked for IBM is highly
12
     competitive, and most employers do not cap commissions. Were IBM to actually tell
13
14   its sales representatives that commissions could be capped, it would be severely

15   hampered in its efforts to recruit good sales representatives. As a result, IBM
16
     engages in a practice whereby it tells its salespeople that their commissions will not
17
     be capped, both verbally and in written documents like the PowerPoint
18
19   presentation, and then it caps certain high achievers after the fact.

20         57.     There are other cases that have been filed around the country,
21
     including in the Middle District of North Carolina and the Northern District of
22
     California, that are very similar to this one and that have yielded significant
23
24   discovery. One of those cases is Bobby Choplin v. International Business Machines

25   Corporation, No. 16-cv-1412-TDS-JEP (“the Choplin Action”), which was recently
26
     resolved. The plaintiff in the Choplin Action had an IPL that was in relevant part
27
28                                        COMPLAINT
                                          Page 12 of 38
                 Case 5:21-cv-04166 Document 1 Filed 06/02/21 Page 13 of 38




     identical or substantially similar to Mr. Gupta’s IPL, and the plaintiff was
1
2    historically shown PowerPoint presentations that were in relevant part identical or
3    substantially similar to the PowerPoint presentations shown to Mr. Gupta.
4
     Furthermore, upon information and belief, many of the other facts and
5
     circumstances surrounding the commissions due to Mr. Choplin, and what IBM
6
7    actually paid him and why, are similar to the facts and circumstances surrounding
8    the commissions due to Mr. Gupta, and what IBM actually paid him and why.
9
           58.     In the Choplin Action, the plaintiff took four depositions: (1) a Rule
10
11   30(b)(6) deposition of IBM, through corporate designee Richard Martinotti (Exhibit

12   B); (2) a deposition of Mr. Choplin’s first-line (i.e., immediate) manager, Thomas
13
     Batthany (Exhibit C); (3) a deposition of Mr. Choplin’s second-line (i.e., two levels
14
     up) manager, Haleh Maleki (Exhibit D); and (4) a deposition of Mark Dorsey, a
15
16   former IBM Vice President of Software Sales (i.e., one of the highest-level sales

17   managers in the corporation) (Exhibit E). Together, Exhibits B, C, D, and E are
18
     referred to as the “Choplin Depositions.” All of this testimony taken under oath in
19
     the Choplin case, including the testimony quoted below, applies equally and fully to
20
21   Mr. Gupta here.

22         59.     The testimony in the Choplin Depositions make clear the following,
23
     among other things: (1) while IBM asserts that it has a policy of not capping
24
     commissions, the reality is that it does cap commissions; (2) sales representatives
25
26   like Mr. Gupta were entitled to rely on IBM’s policy their commissions would be not

27
28                                        COMPLAINT
                                          Page 13 of 38
                 Case 5:21-cv-04166 Document 1 Filed 06/02/21 Page 14 of 38




     be “capped,” and that reliance was understood by IBM and was reasonable; and (3)
1
2    what IBM in fact did, when it reduced the commissions in the way that it did for Mr.
3    Choplin and Mr. Gupta, was “capping.”
4
           60.     The Choplin Depositions also make clear that, despite IBM’s claim that
5
     it did not “cap” Mr. Choplin’s commission when it reduced his commission payments,
6
7    IBM employees used that exact term several times in emails when discussing the
8    reduction in Mr. Choplin’s commission payments.
9
           61.     Indeed, an email was produced in the Choplin case where Randolph
10
11   Moorer specifically “recommend[ed] capping” the commissions of another sales

12   representative, Mr. Stephenson, on both the LabCorp and BB&T Deals by
13
     approximately $600,000. (Exhibit F).
14
           62.     IBM’s Rule 30(b)(6) designee in the Choplin case testified that IBM is
15
16   not “capping” commissions, only “adjusting” them. (Exhibit B, p. 45). He further

17   testified that “as long as IBM’s adjustments are to a specific deal and not all deals,
18
     IBM’s position is that’s not a cap.” (Exhibit B, p. 107).
19
           63.     Contrary to Mr. Martinotti’s testimony on behalf of IBM, other IBM
20
21   employees, including managers, executives, and sales representatives, are totally

22   unaware of the distinction that IBM attempts to make between a “cap” and an
23
     “adjustment” and almost exclusively refer to what IBM does as “capping” or a “cap”
24
     on commissions. (Exhibit C, p. 43; Exhibit D, p. 27; and Exhibit F). Indeed, as noted
25
26   above, they use that exact word in their internal emails.

27
28                                         COMPLAINT
                                           Page 14 of 38
                  Case 5:21-cv-04166 Document 1 Filed 06/02/21 Page 15 of 38




            64.     IBM claims that this usage of the word “cap” is a “mistake.” (Exhibit
1
2    B, p. 119). On behalf of IBM, Mr. Martinotti testified that sales representatives,
3    managers, and other executives within IBM commonly use the term “capped” but
4
     should not be using that term; they should be using the term “adjusted” instead.
5
     Specifically, he testified:
6
7           Q:      Have you had anyone at IBM come to you after an adjustment and say,
                    you know, “IBM capped me on this deal?”
8           A:      And I would go back to them and say that they didn’t cap you; they
9                   adjusted you.
            Q.      Okay. So, first, let me – that has happened?
10          A.      Yes.
11          Q.      Okay. So you would agree there is some confusion about the difference
                    between a cap and an adjustment of commissions?
12          A.      The answer is yes, there is confusion or, said differently, they use the
                    term interchangeably incorrectly.
13
            Q.      Who is “they”?
14          A.      The sales representatives.
            Q.      Okay, okay. You think – and managers too right?
15          A.      Right. Every adjustment they consider to be a cap, and that’s no
16                  – you know, a cap is not an adjustment and adjustment is not a cap.

17   (Exhibit B, p. 108) (emphasis added).
18
            65.     IBM also testified that executives such as Mr. Moorer (the executive
19
     actually responsible for determining whether and how much to cap Mr. Choplin’s
20
21   commissions on the BB&T Deal), are similarly mistaken when they use the term

22   cap:
23
            Q:      So Mr. Moorer here is using the word “cap” and “capping” isn’t he?
24          A:      Correct. He is using the word “capping.”
            Q.      Okay. He is making that mistake that you would correct him on, right?
25          A.      Exactly.
26          Q.      But Mr. Moorer is the one – is one of the people who exercises judgment
                    on those of how much or how little to pay in commissions, right?
27
28                                         COMPLAINT
                                           Page 15 of 38
                 Case 5:21-cv-04166 Document 1 Filed 06/02/21 Page 16 of 38




           A.      Yes.
1
2    (Exhibit B, pp. 119-120).
3          66.     Despite IBM’s contention that its sales representatives, managers, and
4
     executives are all “confused” and “mistaken” when they refer to IBM’s conduct as
5
     “capping” commissions, IBM makes no efforts to clarify the confusion in its 200
6
7    pages of Educational Materials. (Exhibit B, pp. 80-82). Indeed, none of the
8    Educational Materials (where IBM repeatedly promises commissions are uncapped)
9
     contain any qualifiers or fine print of any kind.
10
11         67.     IBM does not clarify this confusion because it knows that if sales

12   representatives knew that IBM might cap their commissions, it would demotivate
13
     the representatives and lead to lower sales for IBM. (Exhibit B, p. 158).
14
           68.     IBM has even been told by its managers that it cannot continue to
15
16   make representations like that in light of IBM’s actual practices. One manager, Tom

17   Batthany, wrote an email protesting IBM capping the commissions of a sales
18
     representatives he managed, where he says: “We can no longer have folks stand in
19
     the front of the room and say reps make $1 million and there are no caps.” (Exhibit
20
21   G).

22         69.     Another recently resolved case in the Middle District of North Carolina
23
     that is very similar to this one and that has yielded discovery is William Stephenson
24
     v. International Business Machines Corporation, No. 17-cv-1141 (“the Stephenson
25
26   Action”). Upon information and belief, the plaintiff in the Stephenson Action had an

27
28                                        COMPLAINT
                                          Page 16 of 38
                 Case 5:21-cv-04166 Document 1 Filed 06/02/21 Page 17 of 38




     IPL that was in relevant part identical or substantially similar to Mr. Gupta’s IPL.
1
2    Furthermore, upon information and belief, many of the other facts and
3    circumstances surrounding the commissions due to Mr. Stephenson, and what IBM
4
     actually paid him and why, are similar to the facts and circumstances surrounding
5
     the commissions due to Mr. Gupta, and what IBM actually paid him and why.
6
7          70.     In the Stephenson Action, the plaintiff took four depositions: (1) a Rule
8    30(b)(6) deposition of IBM, through corporate designee Richard Martinotti (Exhibit
9
     H); (2) a deposition of Mr. Stephenson’s first-line (i.e., immediate) manager,
10
11   Benjamin Blackwell (Exhibit I); (3) a deposition of Mr. Stephenson’s second-line

12   (i.e., two levels up) manager, Cleo Clarke (Exhibit J); and (4) a deposition of
13
     Randolph Moorer, a high-level IBM executive (Exhibit K). Together, Exhibits H, I,
14
     J, and K are referred to as the “Stephenson Depositions.”
15
16         71.     The witnesses in the Stephenson Depositions, including Mr. Martinotti

17   on behalf of IBM, re-affirmed the truth of the key testimony and admissions in the
18
     Choplin Depositions, including those portions quoted above.
19
           72.     Furthermore, Mr. Martinotti testified that much of his testimony in
20
21   the Choplin case would “apply equally” in Stephenson’s case because the relevant

22   facts—the PowerPoints historically provided, the IPLs, and how and why IBM
23
     reduced commissions, etc.—were the same in both cases. The relevant facts in this
24
     case are same as those in both the Choplin case and the Stephenson case, and thus
25
26   the Choplin Depositions and the Stephenson Depositions “apply equally” here.

27
28                                         COMPLAINT
                                           Page 17 of 38
                 Case 5:21-cv-04166 Document 1 Filed 06/02/21 Page 18 of 38




           73.     The Stephenson Depositions establish the following facts, among many
1
2    others: (a) while IBM asserts that it has a policy of not capping commissions, the
3    reality is that it does cap commissions; (b) the witnesses testified that IBM does not
4
     lie, and therefore that it is reasonable for salespeople to believe what IBM says—
5
     including its representation that “earnings opportunities” and “payments” were
6
7    “uncapped”; (c) in fact, IBM testified that salespeople can “take that to the bank”
8    when IBM says that it does not cap and that it’s “not foolish” for them to believe
9
     that, and that IBM has an “obligation” not to cap as a result; (d) internal IBM emails
10
11   stated many times that IBM was “capping” Stephenson when it reduced his

12   commissions as it did; (e) nowhere did IBM ever define “cap,” although the witnesses
13
     testified that “capping” can occur when IBM reduces a commission on one specific
14
     deal; (f) IBM admitted that, at the very least, “reasonable minds could differ about
15
16   how they use or understand the term ‘cap’ or ‘capping’”; (g) IBM reduced

17   Stephenson’s commissions in order to satisfy a secret internal budget of
18
     commissions, based on a percentage of a deal’s revenue—that is, the sole reason that
19
     Stephenson’s commissions were reduced and the amount of the reduction were both
20
21   based only on IBM’s desire to reduce the amount of commissions payable to satisfy

22   the budget; (h) IBM focused on the “high earners” and “high achievers” when
23
     deciding whom to cap, and not, for example, on those who worked less hard relative
24
     to their peers or whose commission was disproportionate to their work; (i) IBM did
25
26   not purport to cap or actually cap Mr. Stephenson based on the Significant

27
28                                        COMPLAINT
                                          Page 18 of 38
                 Case 5:21-cv-04166 Document 1 Filed 06/02/21 Page 19 of 38




     Transactions Provision of the IPL (j) one of the witnesses testified that what IBM
1
2    did to Stephenson surprised her and did not “make sense” to her; (k) Martinotti, on
3    behalf of IBM, testified that he did not see the emails about the reasons for Mr.
4
     Stephenson’s commissions reduction until his deposition and that he did not “agree”
5
     with capping to stay on budget and that doing so would be “questionable”; and (l)
6
7    Mr. Stephenson’s commissions were actually “earned” under the terms of the IPL
8    when he was capped.
9
           74.     The testimony in the prior paragraph applies equally to Mr. Gupta,
10
11   and in any event Mr. Gupta alleges that: (a) he was reasonable to rely on IBM’s

12   promise that it would not cap him; and (b) when IBM reduced his commission, it
13
     “capped” him, just like Mr. Stephenson was capped.
14
           75.     Another case that was filed in the Northern District of California, that
15
16   is very similar to this one and that has yielded discovery is David Swafford v.

17   International Business Machines Corporation, No. 18-cv-4916 (“the Swafford
18
     Action”). The plaintiff in the Swafford Action had an IPL that was in relevant part
19
     identical or substantially similar to Mr. Gupta’s IPL, and the plaintiff was
20
21   historically show PowerPoint presentations with representations that were in

22   relevant part identical or substantially similar to the representations made to Mr.
23
     Gupta. Furthermore, upon information and belief, many of the other facts and
24
     circumstances surrounding the commissions due to Mr. Swafford, and what IBM
25
26
27
28                                        COMPLAINT
                                          Page 19 of 38
                 Case 5:21-cv-04166 Document 1 Filed 06/02/21 Page 20 of 38




     actually paid him and why, are similar to the facts and circumstances surrounding
1
2    the commissions due to Mr. Gupta, and what IBM actually paid him and why.
3          76.     In the Swafford Action, the plaintiff took four depositions: (1) a Rule
4
     30(b)(6) deposition of IBM, through corporate designee Richard Martinotti (Exhibit
5
     L); (2) a deposition of Mr. Swafford’s first-line (i.e., immediate) manager, Mark
6
7    Briggs (Exhibit M); (3) a deposition of Mr. Swafford’s second-line (i.e., two levels
8    up) manager, Richard Wirtenson (Exhibit N); and (4) a deposition of Donald Leeke,
9
     a high-level IBM executive (Exhibit O). Together, Exhibits L, M, N, and O are
10
11   referred to as the “Swafford Depositions.”

12         77.     The witnesses in the Swafford Depositions, including Mr. Martinotti
13
     on behalf of IBM, re-affirmed the truth of the key testimony and admissions in the
14
     Choplin Depositions and the Stephenson Depositions, including those portions
15
16   quoted above.

17         78.     Furthermore, Mr. Martinotti testified that much of his testimony in
18
     the Choplin case and the Stephenson case would “apply equally” in Swafford’s case
19
     because the relevant facts—the PowerPoints historically provided, the IPLs, and
20
21   how and why IBM reduced commissions, etc.—were the same in both cases. The

22   relevant facts in this case are same as those in both the Choplin case and the
23
     Stephenson case, and thus the Choplin Depositions and the Stephenson Depositions
24
     “apply equally” here.
25
26
27
28                                        COMPLAINT
                                          Page 20 of 38
                 Case 5:21-cv-04166 Document 1 Filed 06/02/21 Page 21 of 38




           79.     The Swafford Depositions establish facts that are similar or identical
1
2    to those established in the Choplin Depositions and Stephenson Depositions, as
3    outlined above. Most importantly, they establish: (a) that Swafford was reasonable
4
     in relying on IBM’s representation that it would not “cap” his commission; and (b)
5
     that IBM “capped” him when they reduced his commissions.
6
7          80.     The key testimony in the Swafford Depositions applies equally to Mr.
8    Gupta and in any event Mr. Gupta alleges that: (a) he was reasonable to rely on
9
     IBM’s promise that it would not cap him; and (b) when IBM reduced his commission,
10
11   it “capped” him, just like Mr. Swafford was capped.

12         81.     And another case that was filed in the Northern District of California,
13
     that is very similar to this one and that has yielded discovery is Jerome Beard v.
14
     International Business Machines Corporation, No. 18-cv-06783 (“the Beard
15
16   Action”). The plaintiff in the Beard Action also had an IPL that was in relevant part

17   identical or substantially similar to Mr. Gupta’s IPL, and the plaintiff was
18
     historically shown PowerPoint presentations with representations that were in
19
     relevant part identical or substantially similar to the representations IBM made to
20
21   Mr. Gupta. Furthermore, upon information and belief, many of the other facts and

22   circumstances surrounding the commissions due to Mr. Beard, and what IBM
23
     actually paid him and why, are similar to the facts and circumstances surrounding
24
     the commissions due to Mr. Gupta, and what IBM actually paid him and why.
25
26
27
28                                        COMPLAINT
                                          Page 21 of 38
                 Case 5:21-cv-04166 Document 1 Filed 06/02/21 Page 22 of 38




           82.     The witnesses in the depositions in Beard also re-affirmed the truth of
1
2    the key testimony and admissions in the Choplin Depositions and the Stephenson
3    Depositions, including those portions quoted above.
4
           83.     Furthermore, IBM executive Inhi Cho Suh testified that much of the
5
     testimony in the Choplin case and the Stephenson case would “apply equally” in
6
7    Beard’s case because the relevant facts—the PowerPoints historically provided, the
8    IPLs, and how and why IBM reduced commissions, etc.—were the same in both
9
     cases. The relevant facts in this case are same as those in both the Choplin case
10
11   and the Stephenson case, and thus the Choplin Depositions and the Stephenson

12   Depositions “apply equally” here.
13
           84.     The Beard Depositions established facts that are similar or identical to
14
     those established in the Choplin Depositions, Stephenson Depositions, and Swafford
15
16   Depositions, as outlined above. Most importantly, they establish: (a) that Beard was

17   reasonable in relying on IBM’s representation that it would not “cap” his
18
     commission; and (b) that IBM “capped” him when they reduced his commissions.
19
           85.     The key testimony in the Beard Depositions applies equally to Mr.
20
21   Gupta and in any event Mr. Gupta alleges that: (a) he was reasonable to rely on

22   IBM’s promise that it would not cap him; and (b) when IBM reduced his commission,
23
     it “capped” him, just like Mr. Beard was capped.
24
           86.     In short, of all of the cases alleging facts similar to those alleged in this
25
26   case, eight have yielded significant discovery, two of which proceeded in the

27
28                                          COMPLAINT
                                            Page 22 of 38
                 Case 5:21-cv-04166 Document 1 Filed 06/02/21 Page 23 of 38




     Northern District of California. In all of the cases, the discovery has shown that the
1
2    key facts alleged were in fact true—and those facts apply equally in this case.
3          87.      Mr. Gupta has met all conditions precedent to the bringing of this
4
     action.
5
                                FIRST CLAIM FOR RELIEF
6
                   (Violation of the California Unfair Competition Law)
7          88.      Plaintiff re-alleges and incorporates the prior paragraphs of this
8
     Complaint as if fully set forth herein.
9
10         89.      Defendant is a “person” as defined under California Business &
11
     Professions Code Section 17021.
12
           90.      California Business and Professions Code § 17200 prohibits any
13
14   “unlawful, unfair, or fraudulent business act or practices.” IBM has engaged in

15   unlawful, unfair, and fraudulent business acts and practices in violation of the UCL.
16
           91.      IBM’s conduct, as described herein, was and is in violation of the UCL.
17
     IBM’s conduct violates the UCL in at least the following ways:
18
19               a. by knowingly misrepresenting to Mr. Gupta the uncapped nature of his

20                  sales commissions;
21
                 b. by willfully failing to pay all earned commissions wages to Mr. Gupta;
22
                 c. by duping Mr. Gupta into working on the HCL Deal without being paid
23
24                  commissions; and

25               d. by violating other California laws, including but not limited to,
26
                    California Labor Code Section 2751.
27
28                                         COMPLAINT
                                           Page 23 of 38
                 Case 5:21-cv-04166 Document 1 Filed 06/02/21 Page 24 of 38




           92.     IBM’s specific conduct set forth in this complaint is unfair and violates
1
2    Section 17200.
3          93.     Furthermore, any failure to pay wages is, by definition, an unfair
4
     business practice under Section 17200.
5
           94.     IBM’s conduct alleged herein caused Plaintiff to sell as many of IBM’s
6
7    products and services as he could, often at the expense of quality time with his
8    family that he would not otherwise have sacrificed had he known that IBM would
9
     not pay him the commissions he earned.
10
11         95.     Accordingly, Plaintiff has suffered injury in fact including lost money

12   as a result of Defendant’s misrepresentations.
13
           96.     IBM should be made to disgorge these ill-gotten gains and to restore to
14
     Mr. Gupta the wrongfully withheld wages to which he is entitled, as well as interest
15
16   on these wages.

17         97.     As alleged above, Labor Code Section 2751 states, in pertinent part:
18
     “Whenever an employer enters into a contract of employment with an employee for
19
     services to be rendered within this state and the contemplated method of payment
20
21   of the employee involves commissions, the contract shall be in writing and set forth

22   the method by which the commissions shall be paid.” The statute also provides that
23
     an employer must give a “signed” copy of the contract to the employee and obtain a
24
     receipt for the contract from the employee.
25
26
27
28                                         COMPLAINT
                                           Page 24 of 38
                   Case 5:21-cv-04166 Document 1 Filed 06/02/21 Page 25 of 38




             98.     As alleged above, IBM violated section 2751 because the IPL
1
2    undisputedly is not a contract, and therefore it is not sufficient under section 2751,
3    and there is no other document that is a written contract sufficient under section
4
     2751.    Furthermore, IBM violated section 2751 because IBM did not sign any
5
     sufficient contract (and it did not sign the IPL), nor did IBM obtain a receipt from
6
7    Gupta for his receipt of any written contract.
8            99.     A violation of section 2751, can serve as a predicate violation for a claim
9
     under the UCL. Plaintiff alleges a claim against IBM for violation of the UCL for its
10
11   unlawful conduct in violating the provision of section 2751, as outlined above.

12           100.    Plaintiff seeks to enjoin further unlawful, unfair, and/or fraudulent
13
     acts or practices by Defendant under Cal. Bus. & Prof. Code § 17200 et seq.
14
             101.    Plaintiff requests that this Court enter such orders or judgments as
15
16   may be necessary to enjoin IBM from continuing its unfair, unlawful, and/or

17   deceptive practices and to restore to Plaintiff any money it acquired by unfair
18
     competition, including restitution and/or restitutionary disgorgement, as provided
19
     in Cal. Bus. & Prof. Code §17203 and Cal. Bus. & Prof. Code § 3345; and for such
20
21   other relief set forth below, including, but not limited to Plaintiff’s attorneys’ fees.

22
                             SECOND CLAIM FOR RELIEF
23            (Direct Claim for Violation of California Labor Code § 2751)
24           102.    Plaintiff re-alleges and incorporates the prior paragraphs of this
25
     Complaint as if fully set forth herein.
26
27
28                                           COMPLAINT
                                             Page 25 of 38
                Case 5:21-cv-04166 Document 1 Filed 06/02/21 Page 26 of 38




           103.   California Labor Code Section 2751 states, in pertinent part:
1
2    “Whenever an employer enters into a contract of employment with an employee for
3    services to be rendered within this state and the contemplated method of payment
4
     of the employee involves commissions, the contract shall be in writing and set forth
5
     the method by which the commissions shall be paid.”
6
7          104.   As alleged above, IBM violated section 2751 because the IPL
8    undisputedly is not a contract, and therefore it is not sufficient under section 2751,
9
     and there is no other document that is a written contract sufficient under section
10
11   2751. Furthermore, IBM violated section 2751 because IBM did not sign any

12   sufficient contract (and it did not sign the IPL), nor did IBM obtain a receipt from
13
     Plaintiff for his receipt of any written contract.
14
           105.   IBM’s actions alleged herein caused Plaintiff to sell as many of IBM’s
15
16   products and services as he could, often at the expense of quality time with his

17   family that he would not otherwise have sacrificed had he known that IBM would
18
     not pay him the commissions that he earned.
19
           106.   Accordingly, Plaintiff has suffered injury in fact including, including
20
21   lost money, as a result of IBM’s failure to have enforceable written contracts—which

22   presumably IBM would have complied with, but which could be the basis for an easy
23
     breach of contract claim if it did not. Put another way, the obvious purpose of
24
     California Labor Code Section 2751's requirement of a written contract is to legally
25
26   obligate employers to specify how commissions will be paid and pay them. If an

27
28                                         COMPLAINT
                                           Page 26 of 38
               Case 5:21-cv-04166 Document 1 Filed 06/02/21 Page 27 of 38




     employer violates California Labor Code Section 2751 by not having such a contract,
1
2    then its employees are harmed because the employer is not obligated to specify and
3    pay commissions under such a contract. Here, if IBM had complied with California
4
     Labor Code Section 2751, it would have had an enforceable contract with Plaintiff;
5
     IBM would have complied with that contract, or its employees could easily sue if
6
7    IBM did not, and either way the Plaintiff would be in a better situation.
8          107.   Pursuant to California Labor Code §§ 200 et seq., as a result of IBM’s
9
     violation of section 2751, Plaintiff is entitled to recover damages, with interest,
10
11   attorneys’ fees, costs, and penalties all in an amount to be proven at trial.

12
                               THIRD CLAIM FOR RELIEF
13                         (Fraudulent Concealment – HCL Deal)
14         108.   Plaintiff re-alleges and incorporates the prior paragraphs of this

15   Complaint as if fully set forth herein.
16
           109.   IBM, through its agents, initially concealed from Plaintiff that it
17
18   intended to cap his commissions through the $10 million exception in the Quota
19   Setting Guidelines.
20
           110.   IBM knew that Plaintiff had no access to review these Quota Setting
21
     Guidelines and no ability to learn of its intentions to cap his commissions.
22
23         111.   IBM intended to deceive Plaintiff by omitting this material
24   information. Simply put, IBM knew it intended to not pay Plaintiff for the closure
25
26
27
28                                        COMPLAINT
                                          Page 27 of 38
               Case 5:21-cv-04166 Document 1 Filed 06/02/21 Page 28 of 38




     of the HCL deal, yet it did not tell Plaintiff because it wanted Plaintiff to close the
1
2    deal and generate revenue for IBM.
3          112.   Had IBM disclosed this provision to Plaintiff, he would have altered
4
     his work performance and broken the deal into smaller contracts to avoid this
5
     threshold or worked on other accounts where he would have been paid the sales
6
7    commissions he earned.
8          113.   Had Plaintiff known that he would not be paid what he was promised
9
     and what he expected, he would have worked differently at IBM, in commensuration
10
11   with his actual compensation, and/or he would have sought other jobs that paid him

12   what his efforts were worth and/or did not cap commissions. Had Plaintiff known
13
     that he would be capped, he would have worked his deals differently at IBM to
14
     maximize his compensation.
15
16         114.   IBM had a duty to speak because (a) it chose to speak by telling

17   Plaintiff and others that their commissions would not be capped, thereby taking on
18
     a duty to make a full and fair disclosure of facts concerning the matters on which
19
     IBM chose to speak; and (b) it took affirmative steps to conceal material facts from
20
21   Plaintiffs. IBM failed to fulfill that duty to speak and make a full and fair disclosure

22   of the facts. IBM concealed the facts with the intent to deceive Plaintiffs, who were
23
     in fact deceived. Plaintiff justifiably relied on IBM’s silence about those facts, and
24
     he was injured as a result of IBM’s fraudulent concealment.
25
26         115.   IBM also represented that:

27
28                                         COMPLAINT
                                           Page 28 of 38
               Case 5:21-cv-04166 Document 1 Filed 06/02/21 Page 29 of 38




               a. Payment on IQPs is straightforward: employees on these plans are
1
2                  paid a percentage of their sales with accelerators for over achievement;
3              b. There was no significant changes in 1H 2019 with how commissions
4
                   will be paid on IQPs and it was “business as usual”;
5
               c. Measurements      for   commissions     must   be   “ledger-based    and
6
7                  automated,” meaning that IQP commissions were based on actual sales
8                  in the defined territory assigned to sales employees and managers; and
9
               d. The IQP is “line of sight,” which simply means that when the seller
10
11                 sells “x” they earn “y.” Said another way, commissions are

12                 automatically calculated as a percentage of the sale amount for a deal.
13
            116.   Those representations were false when made and IBM, through its
14
     agents, knew that they were false when made. IBM intended to deceive Mr. Gupta
15
16   in making those misrepresentations. Simply put, IBM knew that Mr. Gupta’s

17   commissions might be and would be capped, even though it told him in all of these
18
     instances that they would not be capped.
19
            117.   Mr. Gupta reasonably and justifiably relied on the representations of
20
21   IBM.

22          118.   The reasonableness of Mr. Gupta’s reliance is supported by, among
23
     other things, the admissions in the Choplin case by IBM, Mr. Choplin’s two
24
     managers, and former IBM executive Mark Dorsey; the admissions in the
25
26   Stephenson case by IBM and Mr. Stephenson’s three managers; the admissions in

27
28                                        COMPLAINT
                                          Page 29 of 38
               Case 5:21-cv-04166 Document 1 Filed 06/02/21 Page 30 of 38




     the Swafford case by IBM and Mr. Swafford’s three managers; and the admissions
1
2    in the Beard case by IBM and IBM executive Inhi Cho Suh. Each of these
3    individuals, and IBM itself, admitted that it was reasonable for a sales
4
     representative to rely on IBM’s representations that commissions were uncapped.
5
     Moreover, Mr. Choplin, Mr. Stephenson, and Mr. Swafford also testified that they
6
7    relied on the same promises of uncapped commissions as Mr. Gupta, which further
8    supports the reasonableness of Mr. Gupta’s reliance.
9
           119.   Mr. Gupta was damaged by IBM’s fraudulent statements with respect
10
11   to how he would be paid on the HCL Deal in an amount exceeding $75,000.

12
                            FOURTH CLAIM FOR RELIEF
13                    (Fraudulent Misrepresentation – HCL Deal)
14         120.   Plaintiff re-alleges and incorporates the prior paragraphs of this
15
     Complaint as if fully set forth herein.
16
17         121.   IBM,      through   its   agents,   misrepresented   IBM’s   policy   that

18   commissions were uncapped.
19
           122.   IBM continuously represented that earnings under IQP’s were “paid
20
     based on achievement results” and that commissions were “uncapped.”
21
22         123.   Because IBM has capped Plaintiff’s commissions and did not pay him

23   based on his achievement results, representing that its policy that commissions are
24
     uncapped was false, or alternatively, a concealment or nondisclosure of the reality
25
     of IBM’s intentions.
26
27
28                                          COMPLAINT
                                            Page 30 of 38
               Case 5:21-cv-04166 Document 1 Filed 06/02/21 Page 31 of 38




           124.    IBM knew that its representation that it did not cap commissions and
1
2    its representation that IQP’s were “paid based on achievement results” were false.
3          125.    IBM intended to deceive Plaintiff by misrepresenting this material
4
     information. IBM knew that it intended to not pay Plaintiff for the closure of the
5
     HCL Deal, yet it did not tell Plaintiff because it wanted Plaintiff to close the deal
6
7    and generate revenue for IBM.
8          126.    IBM also represented that:
9
              a. Payment on IQPs is straightforward: employees on these plans are
10
11                 paid a percentage of their sales with accelerators for over achievement;

12            b. There was no significant changes in 1H 2019 with how commissions
13
                   will be paid on IQPs and it was “business as usual”;
14
              c. Measurements       for   commissions     must   be   “ledger-based    and
15
16                 automated,” meaning that IQP commissions were based on actual sales

17                 in the defined territory assigned to sales employees and managers; and
18
              d. The IQP is “line of sight,” which simply means that when the seller
19
                   sells “x” they earn “y.” Said another way, commissions are
20
21                 automatically calculated as a percentage of the sale amount for a deal.

22         127.    Plaintiff relied on IBM’s representations, as he had for many years.
23
           128.    Plaintiff’s reliance on IBM’s representations was justified and
24
     reasonable.
25
26
27
28                                        COMPLAINT
                                          Page 31 of 38
               Case 5:21-cv-04166 Document 1 Filed 06/02/21 Page 32 of 38




           129.   Had IBM disclosed that commissions were capped, and that Plaintiff
1
2    would only earn his salary, Plaintiff would have altered how he performed his work.
3          130.   The reasonableness of Mr. Gupta’s reliance is supported by, among
4
     other things, the admissions in the Choplin case by IBM, Mr. Choplin’s two
5
     managers, and former IBM executive Mark Dorsey; the admissions in the
6
7    Stephenson case by IBM and Mr. Stephenson’s three managers; the admissions in
8    the Swafford case by IBM and Mr. Swafford’s three managers; and the admissions
9
     in the Beard case by IBM and IBM executive Inhi Cho Suh. Each of these
10
11   individuals, and IBM itself, admitted that it was reasonable for a sales

12   representative to rely on IBM’s representations that commissions were uncapped.
13
     Moreover, Mr. Choplin, Mr. Stephenson, and Mr. Swafford also testified that they
14
     relied on the same promises of uncapped commissions as Mr. Gupta, which further
15
16   supports the reasonableness of Mr. Gupta’s reliance.

17         131.   Plaintiff was damaged by IBM’s fraudulent misrepresentations in an
18
     amount exceeding $75,000.
19
20                           FIFTH CLAIM FOR RELIEF
            (Alternative Claim - Negligent Misrepresentation – HCL Deal)
21
           132.   Plaintiff re-alleges and incorporates the prior paragraphs of this
22
23   Complaint as if fully set forth herein.

24
           133.   Mr. Gupta alleges this claim in the alternative to the claim for
25
     fraudulent misrepresentation.
26
27
28                                        COMPLAINT
                                          Page 32 of 38
               Case 5:21-cv-04166 Document 1 Filed 06/02/21 Page 33 of 38




           134.   IBM, through its agents, concealed from Plaintiff the hidden provision
1
2    of the Quota Setting Guidelines.
3          135.   IBM’s agents made this omission/concealment negligently, without
4
     exercising the care that a reasonable person would exercise in the circumstances.
5
     IBM made the representations with the knowledge and intention that Plaintiff
6
7    change their efforts had they known the truth about the hidden provision of the
8    Quota Setting Guidelines, and Plaintiff reasonably and justifiably relied on the
9
     representations of IBM by, among other things, continuing to work hard and sell as
10
11   much software and services as possible for the benefit of IBM.

12         136.   Had Plaintiff known that he would not be paid what they were
13
     promised and what he expected, he would have worked differently at IBM, in
14
     commensuration with their actual compensation, and/or they would have sought
15
16   other jobs that paid them what their efforts were worth and/or did not cap

17   commissions. Had Plaintiff known that they would be capped as they were, he would
18
     have worked his deals differently at IBM so as to maximize their compensation.
19
           137.   IBM also represented that:
20
21            a. Payment on IQPs is straightforward: employees on these plans are

22                paid a percentage of their sales with accelerators for over achievement;
23
              b. There was no significant changes in 1H 2019 with how commissions
24
                  will be paid on IQPs and it was “business as usual”;
25
26
27
28                                       COMPLAINT
                                         Page 33 of 38
               Case 5:21-cv-04166 Document 1 Filed 06/02/21 Page 34 of 38




               c. Measurements      for   commissions     must   be   “ledger-based   and
1
2                  automated,” meaning that IQP commissions were based on actual sales
3                  in the defined territory assigned to sales employees and managers; and
4
               d. The IQP is “line of sight,” which simply means that when the seller
5
                   sells “x” they earn “y.” Said another way, commissions are
6
7                  automatically calculated as a percentage of the sale amount for a deal.
8           138.   IBM owed Plaintiff a duty of care in making the representations.
9
            139.   Plaintiff reasonably and justifiably relied on the representations of
10
11   IBM.

12          140.   Plaintiff was damaged by IBM’s negligent misrepresentations.
13
            141.   Plaintiff has been damaged by IBM’s negligence in an amount
14
     exceeding $75,000.00.
15
16
                               SIXTH CLAIM FOR RELIEF
17                        (Alternative Claim – Quantum Meruit)
18          142.   Plaintiff re-alleges and incorporates the prior paragraphs of this

19   Complaint as if fully set forth herein.
20
            143.   Mr. Gupta rendered valuable consideration to IBM, in the form of work
21
22   performed to close the HCL deals, for which he has not been paid. The consideration

23   has a reasonable value of over $75,000, although the exact amount is for the jury.
24
            144.   At the time that Mr. Gupta performed the work for both of these deals
25
     he reasonably expected to be paid by IBM. IBM received and benefited from the
26
27
28                                        COMPLAINT
                                          Page 34 of 38
                Case 5:21-cv-04166 Document 1 Filed 06/02/21 Page 35 of 38




     work with knowledge or reason to know that Mr. Gupta expected to be paid. IBM
1
2    voluntarily accepted the benefit of the work and kept the benefits therefrom without
3    waiving, refusing, or returning the benefit.
4
           145.    Mr. Gupta is entitled under the doctrine of quantum meruit to recover
5
     damages from IBM in the amount of at least $75,000.
6
7                            SEVENTH CLAIM FOR RELIEF
                        (Alternative Claim - Unjust Enrichment)
8
           146.   Plaintiff re-alleges and incorporates the prior paragraphs of this
9
10   Complaint as if fully set forth herein.

11
           147.   At the specific request of IBM and for its use and benefit, Mr. Gupta
12
     has performed work for IBM in the form of making sales of its software and services
13
14   to HCL.

15         148.   The value of the work performed for IBM by Mr. Gupta for which he
16
     has not been paid is at least $75,000, although the exact amount is for the jury.
17
           149.   During and since the performance of the work by Mr. Gupta, IBM has
18
19   failed to pay him and there is due and owing to Mr. Gupta from IBM, a principal

20   sum amount of at least $75,000.
21
           150.   Despite Mr. Gupta being owed in excess of $75,000, IBM has failed and
22
     refused to pay the same or any part of it.
23
24         151.   As a result of IBM’s refusal to pay Mr. Gupta the above-stated sum due

25   and owing to him, IBM has become unjustly enriched in the amount of at least
26
     $75,000.
27
28                                        COMPLAINT
                                          Page 35 of 38
                  Case 5:21-cv-04166 Document 1 Filed 06/02/21 Page 36 of 38




1
                               EIGHTH CLAIM FOR RELIEF
2                                  (Punitive Damages)
3          152.     Plaintiff re-alleges and incorporates the prior paragraphs of this

4    Complaint as if fully set forth herein.
5
           153.     The actions and conduct of IBM, as set forth herein, entitle Mr. Gupta
6
7    to compensatory damages, and are accompanied by aggravating factors which

8    caused and relate to Mr. Gupta’s injuries which give rise to his claim for
9
     compensatory damages.
10
           154.     This conduct, as set forth herein, includes, among other things, fraud.
11
12         155.     IBM facilitated the conduct constituting fraud and the willful, wanton,

13   and outrageous conduct giving rise to punitive damages, as set forth herein and
14
     otherwise.
15
16                                  PRAYER FOR RELIEF
17         WHEREFORE, Mr. Gupta prays the Court for the following relief:
18
           1.       That Mr. Gupta have and recover from IBM for violations of the
19
     California Labor Code in an amount exceeding $75,000, plus interest, costs, and
20
21   attorneys’ fees as allowed by law;
22         2.       That Mr. Gupta have and recover from IBM for violations of the
23
     California Unfair Competition Law injunctive relief authorized by Business and
24
25   Professions Code Sections 17202 and 17203 and restitution of his improperly

26
27
28                                         COMPLAINT
                                           Page 36 of 38
                  Case 5:21-cv-04166 Document 1 Filed 06/02/21 Page 37 of 38




     withheld commissions, including interest, costs, and attorneys’ fees as allowed by
1
2    law;
3           3.      That Mr. Gupta have and recover from IBM for fraudulent
4
     concealment in an amount exceeding $75,000, and interest and costs as allowed by
5
     law;
6
7           4.      That Mr. Gupta have and recover from IBM for fraudulent
8    misrepresentation in an amount exceeding $75,000, and interest and costs as
9
     allowed by law;
10
11          5.      That Mr. Gupta have and recover from IBM for negligent

12   misrepresentation in an amount exceeding $75,000, and interest and costs as
13
     allowed by law;
14
            6.      That Mr. Gupta have and recover from IBM for quantum meruit or
15
16   unjust enrichment in an amount to be determined at trial, plus interest on the

17   judgment until paid in full at the legal rate as allowed by law;
18
            7.      That Mr. Gupta be awarded attorneys’ fees pursuant to California
19
     Labor Code § 218.5;
20
21          8.      That Mr. Gupta be awarded punitive damages;

22          9.      That all costs of this action be taxed against IBM; and
23
            10.     That the Court award Mr. Gupta such other and further relief as this
24
     Court may deem just and proper.
25
26
27
28                                         COMPLAINT
                                           Page 37 of 38
        Case 5:21-cv-04166 Document 1 Filed 06/02/21 Page 38 of 38




1                              JURY DEMAND
2    PLAINTIFF DEMANDS A TRIAL BY JURY.
3
     Respectfully submitted, this the 2nd day of June 2021.
4
5
                                  /s/ Alex R. Straus
6                                 Alex R. Straus (SBN: 321366)
                                  MILBERG GOLEMAN BYRSON
7                                 PHILLIPS GROSSMAN, PLLC
8                                 16748 McCormick Street
                                  Encino, CA 91436-1020
9                                 Telephone: (917) 471-1894
10                                Facsimile: (310) 496-3176
                                  Email: astraus@milberg.com
11
                                  Matthew E. Lee*
12
                                  Jeremy R. Williams*
13                                MILBERG GOLEMAN BYRSON
                                  PHILLIPS GROSSMAN, PLLC
14                                900 W. Morgan Street
15                                Raleigh, NC 27603
                                  Telephone: (919) 600-5000
16                                Facsimile: (919) 600-5035
                                  mlee@milberg.com
17
                                  jwilliams@milberg.com
18
                                  Mark R. Sigmon*
19                                SIGMON LAW, PLLC
20                                5 West Hargett Street, Suite 1001
                                  Raleigh, North Carolina 27601
21                                Telephone: (919) 451-6311
                                  Facsimile: (919) 882-9057
22
                                  mark@sigmonlawfirm.com
23
                                  Counsel for Plaintiff
24
25                                * motion for admission pro hac vice
                                  forthcoming
26
27
28                                COMPLAINT
                                  Page 38 of 38
